Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/21 and 05/26/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 7-8, filed 08/02/21, with respect to the inclusion of the prior indicated allowable subject matter of claims 5 and 12 into independent claims 2 and 9 have been fully considered and are persuasive.  Claims 2-4, 6-11 and 13-15 are allowed as a result of the amendments to the claims. 

4.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark J. Murphy (Reg. No.: 34,225) on 08/05/21.

The Abstract to the application has been amended as follows: 

ABSTRACT OF THE DISCLOSURE

A semiconductor device with an arithmetic processing function is provided. In the semiconductor device, an imaging portion and an arithmetic portion are electrically connected to each other through an analog processing circuit




5.) Allowable Subject Matter
Claims 2-4, 6-11 and 13-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 2, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging device comprising: 
a second pixel comprising the same circuit configuration as the first pixel;
a current mirror circuit comprising an input transistor and an output transistor; 
a second memory element
wherein each of the first memory element and the second memory element comprises a first transistor, a second transistor, and a capacitor,
wherein one of a source and a drain of the first transistor is electrically connected to a gate of the second transistor, and
wherein the gate of the second transistor is electrically connected to one electrode of the capacitor.”

Dependent Claims 3-4 and 6-8 are also allowed due to their dependence on allowed independent claim 2. 

With regard to independent Claim 9, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging device comprising: 
a second pixel comprising the same circuit configuration as the first pixel; 
a current mirror circuit comprising an input transistor and an output transistor; 
a second memory element,
wherein a gate of the input transistor is electrically connected to a gate of the output transistor,
wherein each of the first memory element and the second memory element comprises a first transistor, a second transistor, and a capacitor,
wherein one of a source and a drain of the first transistor is electrically connected to a gate of the second transistor, and
wherein the gate of the second transistor is electrically connected to one electrode of the capacitor.”

Dependent Claims 10-11 and 13-15 are also allowed due to their dependence on allowed independent claim 9.

The following are the closest prior-art of record:

 Kobayashi (US Pub No.: 2011/0278438A1) disclose a photoelectric conversion apparatus that comprises: a first current amplifier for amplifying a current input through a first current input terminal; a first initializing unit for initializing a voltage of the first current input terminal; a first detector for detecting the voltage of the first current input terminal; a first feedback unit for feeding back the voltage to the first current amplifier; and a correction unit including a second current amplifier for amplifying a current input through a second current input terminal; a second initializing unit for initializing a voltage input through the second current input terminal; a second detector for detecting the voltage of the second current input terminal; a second feedback unit for feeding back the voltage detected by the second detector to the second current amplifier; and an arithmetic operation unit for correcting the current amplified by the first current amplifier. 

Muto et al. (US Pub No.: 2015/0281616A1) disclose a photoelectric conversion device that includes a photoelectric converter, a transistor having a gate to which a voltage corresponding to charges generated by the photoelectric converter is supplied, a control line connected to a first main electrode of the transistor, and a readout unit configured to read out a signal corresponding to a voltage of the gate, and a voltage controller configured to change a voltage of the control line. The readout unit generates a digital signal corresponding to the voltage of the gate, based on a current flowing through a second main electrode of the transistor during a period in which the voltage 


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697